                                                   Case 17-50323-jrs               Doc 86       Filed 07/29/19 Entered 07/29/19 17:30:16                                        Desc
                                                                                                     Page 1 of 5
                                                                                          Form 1
                                                                                                                                                                                                             Page: 1-1
                                                                      Individual Estate Property Record and Report
                                                                                       Asset Cases
Case No.:    17-50323-JRS                                                                                                                     Trustee Name:        (300320) S. Gregory Hays
Case Name:       STARGELL, KRISTIE JACKSON                                                                                                    Date Filed (f) or Converted (c): 04/07/2017 (c)
                                                                                                                                              § 341(a) Meeting Date:       05/16/2017
For Period Ending:         06/30/2019                                                                                                         Claims Bar Date: 10/23/2017

                                                       1                                              2                              3                            4                      5                          6

                                               Asset Description                                   Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                    (Scheduled And Unscheduled (u) Property)                     Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                    Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                       and Other Costs)                                                             Remaining Assets

    1*      217 Saint Michaels Lane SE, Mableton, GA 30126 (See Footnote)                                 246,910.00                         34,400.00                                        6,249.96                   18,750.04

    2       2010 Mercedes-Benz GLK350, 73250 miles. Entire property value: $12,625.00                      12,625.00                               0.00           OA                                 0.00                        FA
            Notice of abandonment filed on 8/8/17, Dkt # 53.

    3       2004 Lexus RX 330, 284675 miles.                                                                7,600.00                               0.00           OA                                 0.00                        FA
            Notice of abandonment filed on 8/8/17, Dkt # 53.

    4       All HHG                                                                                         3,000.00                               0.00                                              0.00                        FA

    5       All electronics                                                                                 1,000.00                               0.00                                              0.00                        FA

    6       All collectibles                                                                                   100.00                              0.00                                              0.00                        FA

    7       All clothing                                                                                       200.00                              0.00                                              0.00                        FA

    8       All jewelry                                                                                        500.00                              0.00                                              0.00                        FA

    9       Checking account: Bank of America                                                                  100.00                              0.00                                              0.00                        FA

    10      Savings account: Bank of America                                                                    20.00                              0.00                                              0.00                        FA

    11      Savings account: Pinnacle CU                                                                        25.00                              0.00                                              0.00                        FA

    12      Past due child support: Support                                                                 9,034.39                               0.00                                              0.00                        FA

    13      Settlement with Debtor relating to Equity in Real Property (u)                                       0.00                              0.00                                              0.00                     0.00
            Also see asset # 1. Settled per Order with installment payment over 24 months
            ending December 2020.

   13       Assets                  Totals       (Excluding unknown values)                            $281,114.39                          $34,400.00                                       $6,249.96                  $18,750.04


     RE PROP# 1                Per Order approving settlement, Docket # 84), debtor is paying Trustee a total of $25,000 over 24 months representing the net equity in the Property after consideration of liens,
                               exemptions and cost to sell.
                                           Case 17-50323-jrs            Doc 86       Filed 07/29/19 Entered 07/29/19 17:30:16                        Desc
                                                                                          Page 2 of 5
                                                                             Form 1
                                                                                                                                                                                  Page: 1-2
                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case No.:    17-50323-JRS                                                                                                 Trustee Name:     (300320) S. Gregory Hays
Case Name:     STARGELL, KRISTIE JACKSON                                                                                  Date Filed (f) or Converted (c): 04/07/2017 (c)
                                                                                                                          § 341(a) Meeting Date:   05/16/2017
For Period Ending:     06/30/2019                                                                                         Claims Bar Date: 10/23/2017


      Major Activities Affecting Case Closing:
                                    Case was originally filed as a Chapter 13 case on 1/5/17. It was converted to a Chapter 7 case on 4/7/17. Trustee calculated significant equity in real
                                    property. Debtor filed a motion to reconvert the case to Chapter 13 upon Trustee's pursuit of the sale of real property, which the Trustee opposed.

                                    The Trustee and the Debtor have negotiated a purchase price for the equity in the property. Per Order approving settlement, (Docket # 84), debtor is
                                    paying Trustee a total of $25,000 over 24 months representing the net equity in the Property after consideration of liens, exemptions and cost to sell.
                                    The final payment is scheduled for December 2020, if not paid beforehand.

      Initial Projected Date Of Final Report (TFR):            12/31/2019                                 Current Projected Date Of Final Report (TFR):              12/31/2020


             07/29/2019                                                                                    /s/S. Gregory Hays

                Date                                                                                       S. Gregory Hays
                                                 Case 17-50323-jrs        Doc 86          Filed 07/29/19 Entered 07/29/19 17:30:16                               Desc
                                                                                               Page 3 of 5
                                                                                  Form 2                                                                                                       Page: 2-1
                                                                  Cash Receipts And Disbursements Record
Case No.:                        17-50323-JRS                                                              Trustee Name:                   S. Gregory Hays (300320)
Case Name:                       STARGELL, KRISTIE JACKSON                                                 Bank Name:                      Rabobank, N.A.
Taxpayer ID #:                   **-***5238                                                                Account #:                      ******8000 Checking
For Period Ending:               06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                           Separate Bond (if applicable): N/A

    1            2                                3                                                    4                                               5                       6                    7

  Trans.    Check or                    Paid To / Received From                       Description of Transaction                    Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                Tran. Code          $                      $

 01/18/19                Kristie Stargell                             Payment 1 of 24. Per settlement approved per Order, Dkt #     1110-000                1,041.66                                    1,041.66
                                                                      84.

              {1}                                                     Payment 1 of 24. Per settlement approved per Order, Dkt #     1110-000                                                            1,041.66
                                                                      84.
                                                                                                                      $1,041.66

 02/21/19                Kristie Stargell                             Payment 2 of 24. Per settlement approved per Order, Dkt #     1110-000                1,041.66                                    2,083.32
                                                                      84.

              {1}                                                     Payment 2 of 24. Per settlement approved per Order, Dkt #     1110-000                                                            2,083.32
                                                                      84.
                                                                                                                      $1,041.66

 03/21/19                Kristie Stargell                             Payment 3 of 24. Per settlement approved per Order, Dkt #     1110-000                1,041.66                                    3,124.98
                                                                      84.

              {1}                                                     Payment 3 of 24. Per settlement approved per Order, Dkt #     1110-000                                                            3,124.98
                                                                      84.
                                                                                                                      $1,041.66

 04/22/19                Kristie Stargell                             Payment 4 of 24. Per settlement approved per Order, Dkt #     1110-000                1,000.00                                    4,124.98
                                                                      84.

              {1}                                                     Payment 4 of 24. Per settlement approved per Order, Dkt #     1110-000                                                            4,124.98
                                                                      84.
                                                                                                                      $1,000.00

 04/22/19                Kristie Stargell                             Payment 4 of 24. Per settlement approved per Order, Dkt #     1110-000                   41.66                                    4,166.64
                                                                      84.

              {1}                                                     Payment 4 of 24. Per settlement approved per Order, Dkt #     1110-000                                                            4,166.64
                                                                      84.
                                                                                                                         $41.66

 05/28/19                Kristie Stargell                             Payment 5 of 24. Per settlement approved per Order, Dkt #     1110-000                1,000.00                                    5,166.64
                                                                      84.

              {1}                                                     Payment 5 of 24. Per settlement approved per Order, Dkt #     1110-000                                                            5,166.64
                                                                      84.



                                                                                                                              Page Subtotals:           $5,166.64                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                                 Case 17-50323-jrs        Doc 86          Filed 07/29/19 Entered 07/29/19 17:30:16                              Desc
                                                                                               Page 4 of 5
                                                                                  Form 2                                                                                                       Page: 2-2
                                                                  Cash Receipts And Disbursements Record
Case No.:                        17-50323-JRS                                                              Trustee Name:                  S. Gregory Hays (300320)
Case Name:                       STARGELL, KRISTIE JACKSON                                                 Bank Name:                     Rabobank, N.A.
Taxpayer ID #:                   **-***5238                                                                Account #:                     ******8000 Checking
For Period Ending:               06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                           Separate Bond (if applicable): N/A

    1            2                                3                                                    4                                              5                        6                    7

  Trans.    Check or                    Paid To / Received From                       Description of Transaction                   Uniform          Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                                                               Tran. Code          $                       $



                                                                                                                      $1,000.00

 05/28/19                Kristie Stargell                             Payment 5 of 24. Per settlement approved per Order, Dkt #   1110-000                    41.66                                     5,208.30
                                                                      84.

              {1}                                                     Payment 5 of 24. Per settlement approved per Order, Dkt #   1110-000                                                              5,208.30
                                                                      84.
                                                                                                                         $41.66

 06/24/19                Kristie Stargell                             Payment 5 of 24. Per settlement approved per Order, Dkt #   1110-000                 1,041.66                                     6,249.96
                                                                      84.

              {1}                                                     Payment 6 of 24. Per settlement approved per Order, Dkt #   1110-000                                                              6,249.96
                                                                      84.
                                                                                                                      $1,041.66

                                                                        COLUMN TOTALS                                                                       6,249.96                  0.00              $6,249.96
                                                                                Less: Bank Transfers/CDs                                                        0.00                  0.00
                                                                        Subtotal                                                                            6,249.96                  0.00
                 true                                                           Less: Payments to Debtors                                                                             0.00

                                                                        NET Receipts / Disbursements                                                       $6,249.96                 $0.00




                                                                                                                                                                                                    false

{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                            Case 17-50323-jrs   Doc 86       Filed 07/29/19 Entered 07/29/19 17:30:16                     Desc
                                                                                  Page 5 of 5
                                                                        Form 2
                                                                                                                                                         Page: 2-3
                                                        Cash Receipts And Disbursements Record
Case No.:                  17-50323-JRS                                               Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 STARGELL, KRISTIE JACKSON                                  Bank Name:                    Rabobank, N.A.
Taxpayer ID #:             **-***5238                                                 Account #:                    ******8000 Checking
For Period Ending:         06/30/2019                                                 Blanket Bond (per case limit): $30,203,000.00
                                                                                      Separate Bond (if applicable): N/A


                                        Net Receipts:            $6,249.96
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                          Net Estate:            $6,249.96




                                                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                                 ******8000 Checking                              $6,249.96               $0.00         $6,249.96

                                                                                                                     $6,249.96                   $0.00      $6,249.96
